The petitioner invokes this proceeding for the purpose of being admitted to reasonable bail. He is now confined in the county jail in default of bail fixed by the Court of Common Pleas.
The petitioner represents that he is being subjected to "cruel and inhuman punishment by reason of the fact that unreasonable and exhorbitant bail was fixed by the Common Pleas Court in violation of his constitutional right to be admitted to reasonable bail."
By way of answer, Joseph Sweeney, Sheriff of Cuyahoga County, sets forth the following:
"That Joe Cremati has been committed to the county jail by the Court of Common Pleas of Cuyahoga County, Ohio, following his arraignment under cause No. 63921 of said Court of Common Pleas, Criminal Division, upon certain indictments returned against the said Joe Cremati by the Grand Jury of Cuyahoga County, Ohio, copies of which are marked Exhibits `A' `B' and `C' and are annexed hereto and made a part hereof.
"Upon arraignment of the said Joe Cremati on the charges set forth in the indictments on February 5, 1954, the Court of Common Pleas fixed the amount of bail at $50,000 and the said Joe Cremati has to date failed to furnish said bond. The sheriff further states that under cause No. 63922 of the Court of Common Pleas of Cuyahoga County, Ohio, Criminal Division, the said Joe Cremati and one Bernabe Lopez were charged in the indictments of the violation of the provisions of Section 2905.14 and Section2905.27 of the Revised Code of Ohio and that copies of said indictments are annexed hereto, marked Exhibits `D' `E' `F' `G' `H' and made a part hereof. The Court of Common Pleas upon arraignment of the said Joe Cremati and Bernabe Lopez on Feb. 5, 1954, fixed the amount of bond in said cause No. 63922 in the sum of $3,500.
"The sheriff further states that the said Joe Cremati has conferred frequently with counsel while in the county jail and except for the statements herein expressly made, denies the allegations contained in the petition." *Page 404 
The indictments referred to in the foregoing answer and annexed thereto are eight in number, but contain separate counts, six of which charge the petitioner with the commission of felonies, and four of which charge him with the commission of certain misdemeanors.
Without enumerating all the separate counts in the indictments in detail, suffice it to say that the defendant is charged with violation of certain sections of the Revised Code which, with maximum penalties, are as follows:
Section 2905.01 (rape), maximum penalty, 20 years;
Section 2905.02 (rape of female under 12 years), penalty, life imprisonment;
Section 2905.03 (carnal knowledge of female under 16 years), maximum penalty, 20 years;
Section 2903.01 (felonious assault), maximum penalty, 10 years;
Section 2905.14 (keeping house of ill-fame or harboring child therein), maximum penalty, fine and six months;
Section 2905.27 (keeping a place for prostitution), maximum penalty, one year.
From the foregoing partial enumeration of charges and penalties there can be no doubt of the serious nature of the offenses and the severity of the penalties.
We are not here called upon to discuss the guilt or innocence of the accused. Such issues will be determined upon trial of the indictments. The single question presented is whether the total bail in the sum of $53,500 fixed by the trial court is excessive where the charges involve commission of six felonies and four misdemeanors.
Section 9, Article I of the Constitution of Ohio, and the Eighth Amendment to the Constitution of the United States provide that "excessive bail shall not be required."
In the case of In re Lonardo, 86 Ohio App. 289,89 N.E.2d 502, this court in referring to these constitutional provisions said, at page 291:
"From these constitutional provisions there is derived the general principle governing the allowance of bail that the amount thereof shall be reasonable. The primary purpose of bail is to secure the appearance of the accused at the trial, but *Page 405 
in determining the amount of bail, the following factors, among others, may be considered: The nature of the offense, the penalty upon conviction thereof, the character and reputation of the accused, and the probability of his appearance for trial."
In that case each of the petitioners was charged with being a suspicious person in violation of the ordinance of the city of Cleveland, the maximum penalty on conviction in such case being a fine of $50 and imprisonment for thirty days. The trial court had fixed bail at the sum of $75,000, which was held to be excessive by this court, but bail was required from each in the sum of $15,000. The great difference in the crimes charged in that case and the crimes charged in the instant case is so obvious that a discussion thereof is unnecessary.
In applying the principles set forth in the case of In reLonardo, supra, this court must take into consideration the fact that the six felonies here charged against the petitioner are most serious offenses, one of which carries a sentence of life imprisonment. It was stated in open court and not denied that concomitant with the indictments brought against the petitioner, seventeen police officers of the city of Cleveland were suspended on charges directly relating to the keeping of a place for prostitution on Prospect Avenue in the city of Cleveland.
In consideration of these circumstances, the serious nature of the offenses, and the penalties provided therefor, this court is of the opinion that bail fixed in the amount of $10,000 for each of the felonies here charged would not be excessive. It is our conclusion, therefore, that under all the circumstances brought out in the hearing on the petition for this writ the amount of bail fixed by the trial court in the total sum of $53,500 is not a violation of the constitutional rights of the petitioner.
In the hearing on the petition there was advanced as a further reason of petitioner for reduction of bail, that he is presently suffering from diabetes and that it is necessary to have the administration of insulin daily. However, the petitioner testified that the nurse at the county jail, under the direction of the county physician, has been administering insulin to the petitioner daily as needed. *Page 406 
It is the conclusion of this court, for the reasons stated, that the relief sought by petitioner should be denied.
Petitioner remanded to custody.
KOVACHY and SKEEL, JJ., concur.